Citation Nr: 0102639	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to August 7, 1996, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities.  

(The issue of entitlement to service connection for a soft 
tissue sarcoma, secondary to exposure to Agent Orange will be 
addressed in a separate decision of the Board).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective August 7, 1996.  The 
veteran filed a notice of disagreement asserting that he was 
entitled to an earlier effective date for the grant of 
benefits, and he perfected his appeal on the issue in January 
1999. 


REMAND

During the course of this appeal, the veteran and his 
representative raised the issue of entitlement to an 
effective date prior to February 6, 1991, for the grant of 
service connection for dermatofibrosarcoma, secondary to 
exposure to Agent Orange.  In a February 1999 deferred rating 
decision, the RO interpreted the veteran's contentions as a 
notice of disagreement (NOD) with the September 1991 rating 
decision which granted service connection for 
dermatofibrosarcoma, effective February 6, 1991, and 
considered the NOD as untimely.  The RO noted that the 
earliest possible effective date for the grant of service 
connection based on the Agent Orange Act of 1991 (Pub. L. 
102-4) was February 6, 1991.  In a subsequent letter to the 
veteran concerned primarily with an apportionment claim, the 
RO informed the veteran that his NOD pertaining to the May 
1991 rating decision was untimely and advised him of his 
appeal rights.  It does not appear that he appealed this 
determination.  

In his April 1999 VA Form 646 on the issue of entitlement to 
an earlier effective date for the total disability rating, 
the veteran's representative asserted that there was clear 
and unmistakable error in the September 1991 rating decision 
which assigned an effective date of February 6, 1991, for the 
grant of service connection for dermatofibrosarcoma, 
secondary to exposure to Agent Orange.  This issue has not 
been adjudicated by the RO and has not been certified for 
appellate review.  Therefore, the Board may not address it at 
this time.  

However, the disposition of the clear and unmistakable error 
claim is inextricably intertwined with the issue currently 
before the Board, i.e., entitlement to an effective date 
prior to August 7, 1996, for the grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  If it is determined that there was 
clear and unmistakable error in the September 1991 rating 
decision, it is conceivable that the veteran would be 
entitled to a total schedular rating under Diagnostic Code 
7709, for the periods of time when his cancer was active or 
when he was undergoing chemotherapy or radiation treatment.  
Therefore, the Board finds that the issue of entitlement to 
an earlier effective date for the grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities must be deferred until the RO has the 
opportunity to adjudicate the issue of whether there was 
clear and unmistakable error in the September 1991 rating 
decision.  In this regard, it is noted that, in a separate 
decision, the Board vacated the Board's September 1988 
decision on the issue of entitlement to service connection 
for a soft tissue sarcoma, secondary to exposure to Agent 
Orange so the RO may properly address the clear and 
unmistakable error claim.  

The Board further notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, upon remand, the RO sure ensure full 
compliance with the new law to the extent that it is 
applicable to the veteran's claims.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the September 1991 rating 
decision which assigned February 6, 1991, 
as the effective date for the grant of 
service connection for 
dermatofibrosarcoma, secondary to 
exposure to Agent Orange.  The RO should 
consider paragraph 5 of the stipulation 
and order contained in Nehmer v. United 
States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I) 
and refer to Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d. 
1175 (N.D. Cal 1999) (Nehmer II), for any 
additional guidance, if necessary.  

2.  After the clear and unmistakable 
error claim has been fully adjudicated, 
the RO should readjudicate the issue of 
entitlement to an effective date prior to 
August 7, 1996, for the grant of a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

If the RO's determination on the clear 
and unmistakable error claim is 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case.  The veteran and his representative 
are advised that a substantive appeal on 
that issue must be filed if he wishes the 
matter to be certified to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


